Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 112(a) the applicant argues that the claims do not require determining whether a transmitter is in the first or second area or that a signal is directly receivable by two or three receivers.  According to the applicant, the controller determines a position in different manners for each of two areas, but apparently the controller does not need to know which area the transmitter is in or if a signal is “directly receivable.” Without such knowledge, it is not understood how the controller can select either of the two manners in which a position is determined and thus determine a position in one of two different manners. Thus, the Wands
Regarding the rejection under 35 USC 112(b), the applicant argues that the rejected terminology is not indefinite. The rejection pointed out that the language“when the transmitter is in a first area, the transmitted radio wave is directly receivable by all three receivers” and “when the transmitter is in a second area, the transmitted radio wave is directly receivable by only two of the three receivers” did not clearly and distinctly define the subject matter since it is unclear whether this represents some structural limitation and if so what is the scope of the structural limitation.  The language does not provide any definite representation of the structure, which structure consists solely of three receivers connected to a controller via wires. The terminology is further made unclear by the use of “directly receivable” the scope of which is also uncertain.  A transmitted signal, even via multipath due to a reflection, is “directly receivable,” that is, it is received at the receiver. 
The applicant further argues that the language “directly receivable” is not indefinite since it should be read in context of the first and second areas and the specification describes examples of what is considered “are or are not directly receivable.”   However, this fails to address the rejection and thus is not persuasive. Furthermore, the Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135). "Though understanding the claim language may be aided by explanations contained in the Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 
The applicant fails to address the rejection of claim 6, which rejection is maintained.
Thus, the language directed to the conditional statements fails to clearly and distinctly define the claimed subject matter and the applicant’s arguments are not persuasive. 
Regarding the prior art rejection under 35 USC 103, the applicant alleges that the Office has failed to provide a prima facie case of obviousness because “the Office Action has simply provide a nebulous interpretation of Barca and Hua with minimal regard to the language plainly recited in claim 1.”  According to the applicant, the rejection fails to address numerous features which are not addressed in the Office Action. More particularly, the applicant alleges that the Office Action fails to show a positioning system that includes three receivers and a controller connected to the receivers via wires. Contrary to this baseless allegation, the Office Action clearly provides the requisite teachings from Barca et al in paragraph 17 of the Office Action, including a structure having a plurality of K+1 vertices each of which includes a transducer in the form of an antenna (encompassing the claimed three receivers) for receiving a signal from a transmitter P; as the disclosed embodiment in Barca et al is directed to an aircraft/UAV, there is an inherent support member around which the vertices and the respective transducers are positioned.  Moreover, the specification of Barca et al, e.g. [46]/[47] clearly describes that each of the signals received at each of the transducers at the vertices may be individually communicated to one or more receivers [33] in order to extract and process received information (encompassing the claimed controller) in order to determine the position of the transmitter; the wired connection between antennas and a position determining controller and thus is patentable on the basis of such is not persuasive and represents a total disregard for the conventionality of such a feature, particularly in the context of the teachings of Darca et al at [46]/[47].  Contrary to the applicant’s argument, the Office Action states that the structure has vertices, i.e. points around the structure, and that the structure is contemplated as a UAV/drone/aircraft which inherently has a physical structure defined in three dimensions (i.e. it clearly has a vertical dimension, and as in the case of the aircraft the antennas are mounted at the tail and each wing tip). Thus, the allegation that there is no vertically-extending member in Barca et al is without support or evidence and is contradictory to the nature of the UAV member having a plurality of vertices at which the transducers/antennas are arranged. Regarding the claim language “pillar shaped member,” the applicant appears to be reading something into such language that is not present; the conventional understanding of a “pillar-shaped member” simply encompasses a vertical structure used as a support. The applicant subsequently surmises that the rejection is improper since Barca et al fail to disclose or suggest the “circumferential attachment of three receivers at different positions around a vertically extending pillar-shaped member.”  This is not agreed with in light of the teachings of Barca et al who show a plurality of antennas arranged at different positions around and at vertices of an UAV structure/member existing in a three-dimensional space.  Regarding the conditional statements of presence in areas where three antennas are capable of reception of the signal or two antennas are capable of reception of the signal, such areas are clearly suggested by the disclosure of Barca et al since Barca et al clearly state that K may be equal to two [31] such that there are three vertices and thus three antennas .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining position differently, does not reasonably provide enablement for ascertaining when a signal is directly receivable by three receivers or only two of the three receivers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims set forth two conditional statements, “when the transmitter is in a first area, the transmitted radio wave is directly receivable by all three receivers” and “when the transmitter is in a second area, the transmitted radio wave is directly receivable by only two of the three receivers.” It is unclear how the controller is capable of making some sort of determination as to when a transmitted radio wave is “directly receivable” by all three or only two of the receivers such as to determine which area the transmitter is located in. The claim is limited to three receivers and a controller that is connected by wires to the receivers and that is configured to determine a position.  However, there is nothing in the claims that would enable someone skilled in the art to understand how anything in the system, again comprising solely three receivers (antennas) and a controller coupled to the receivers via wires, is capable of full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the full scope of the claims are not sufficiently enabled since (1) there is nothing in the claims that is capable of ascertaining whether the transmitter is in the first or second area and (2) there is nothing in the claims that is capable of ascertaining that the signal from the transmitter is “directly receivable” whether that is interpreted as a LOS signal or a NLOS signal or has some other interpretation such as to make a determination of the transmitter being in the first or second area so that the controller could select which of the two different position determination technique is used.  The specification is also lacking in a clear showing of how either the receivers (i.e. antennas) or the controller is capable of knowing whether or not the received signal is “directly receivable” which in its broadest reasonable interpretation is simply having the capability of being received.  It is unclear how three receivers attached circumferentially, in the broadest reasonable interpretation, are capable of “directly receiving” a signal by all three in some circumstances but not all three in other circumstances.  Moreover, as there is no association of any beam/radiation patterns, the full scope of such is not fully enabled. The specification is limited to a single embodiment wherein the antennas are positioned at the corners of a square and appear to have a broad, e.g. at least 270 degree, radiation pattern.  It is not clear how the controller differentiates between a “directly received” signal if that is supposedly encompassed by a LOS signal and an “indirectly received” signal if that signal is encompassed by a NLOS signal.  As the breadth of the claims are broader than the scope of the specification and after the consideration of the Wands factors, one of ordinary skill in the art .     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “when the transmitter is in a first area, the transmitted radio wave is directly receivable by all three receivers” and “when the transmitter is in a second area, the transmitted radio wave is directly receivable by only two of the three receivers” fails to clearly and distinctly define the subject matter.  It is unclear whether this represents any structural limitation and if so what the metes and bounds of such limitation encompasses.  This would appear to represent a transient and dynamic condition based on the environment.  As such, it fails to set forth any clear and distinct limitation.
The language “directly receivable” is indefinite since it lacks clarity.  It is unclear what the metes and bounds of such encompasses.  It is unclear whether this represents some distinction between LOS and NLOS or something else.  In any circumstance it would appear that directly receivable” if it is received/detected at the antenna.  It is unclear in what manner the first area and the second area are differentiated on the basis of such.
Claim 6 is indefinite since it further sets forth that the second area also includes and encompasses reception by three receivers and as such, the “second area” is unclear.
Claim 10 is indefinite since the language “in a first type of line of sight environment” and “in a second type of line of sight environment” fail to clearly and distinctly define the subject matter.  It is unclear what the scope of the “first type” and “second type” of LOS environment supposedly encompasses. Thus, the language is indefinite.  It is also unclear how this language supposedly limits the structure of the position detection system of claim 1 that comprises three receivers in a wired connection to the controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barca et al (WO2017063032) in view of Hua et al (EP1030531).
Barca et al, represents prior art under 35 USC 102(a)(2), disclose a technique for determining the position of a remote point P including a K-simplex structure having K+1 vertices and one or more transducers at each of the K +1 vertices and receiving at one or more of the transducers a signal associated with the remote point.  The transducers may take any form; for example, they may be radio antennas, optical or audio transducers, x-ray detectors, pressure sensors etc, e.g. [0031].  The vertices and hence the transducers are attached circumferentially at different positions around a member; whatever the member in the chosen embodiment, there is a vertical dimension associated therewith, e.g. an aircraft, drone, UAV, and as in the aircraft, the vertices comprise the tail and wing tips.  The data provided by each receiver/antenna is provided to a controller (receiver) as taught therein [33]-[35] and [46]-[47]. The multiplexing of the signals at a receiver input obviously suggests to the artisan a wired connection. FIGs. 4 and 6 exemplify conditions in which the signal from remote point P is received at three receivers A, B, C and the received signals thereat are processed to determine the bearing and elevation, e.g. position, wherein the position is determined by phase differences or time differences (e.g. claim 2 or [33]) or by determining a distance and a bearing (e.g. claim 9).  In some situations, the one or more of the transducers may be inoperable, for example, due to shielding and the method may further include the step of deriving elevation information from the remaining operable transducers by calculating a scaling factor and ensuring that the scaling factor is not exceeded; such process representing a position determined differently (e.g. claim 13).  As best understood, the first/second types of environments are simply envisioned as the unshielded and shielded environments. Additional comments on the teachings of Barca et al included in the response to arguments are incorporated herein. 
Barca et al do not specify the language a vertically extending pillar-shaped member to which the receivers are attached.  However, the structure that is associated with a member, such as the aircraft/drone body represents a structural element that has a vertical dimension and thus meets the scope of a “vertically extending member.” Moreover, the conventional understanding 
Barca et al do not specify the specific positioning techniques of multiple TDOAs or a TDOA and TOA/AOA.
Hua et al disclose one or more base stations for calculating a position of a mobile transmitter using multiple sources of information to derive the position, e.g. [0005].  While Hua et al contemplate the transmitter signal being receivable at a plurality of base stations, the radio position techniques can clearly be extended to any plurality of receivers, such as being associated with a plurality of spaced antennas positioned at a single base station.  The implementation of the process is related to visibility, i.e. the number of base stations, or more generally the number of spatially distinct receivers, that provide the information used to calculate a possible mobile location.  As exemplified by FIG. 7, various solutions are derived by different techniques based on the number of receivers are shown. The rationale that the weight is made dependent on visibility is because the quality of the input, i.e. measurements of TDOA, TOA and AOA, are dependent on the visibility in a CDMA system. For instance, sol4 with input of AOA measurement (visibility = 1) is dependent on signal power, which is heavily affected by fading and shadowing and as a result should have a lower weight. Estimated locations  sol2 and sol3 with input of TOA and TDOA (visibility =2) are dependent on round trip delay measurement which is affected by calibration of transmitting/receiving delay at the base station and the synchronization between the mobile and the base station are less prone to error and have a larger weight. Estimated location sol1 is solely dependent on TDOA (visibility = 3) 
It would have been obvious to modify the teachings of Barca et al by the teachings of Hua et al and mount the K-simplex structure on a tower in view of the conventionality of mounting antenna arrays on such as exemplified by Hua et al since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Moreover, the various different position techniques are deemed to be obvious in view of the combined teachings of Barca et al and Hua et al since both acknowledge that different positioning techniques are applicable based on the number of visible receivers to the signal source.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646